                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY ADAM SHADE,                          :   CIVIL NO. 1:16-CV-1635
                                          :
             Plaintiff                    :   (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
PENNSYLVANIA DEPARTMENT                   :
OF CORRECTIONS, et al.,                   :
                                          :
             Defendants                   :

                                      ORDER

      AND NOW, this 6th day of September, 2019, upon consideration of plaintiff’s

motion (Doc. 91) for preliminary injunction, and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that the motion (Doc. 91) is

DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
